      Case 7:19-cr-02341 Document 20 Filed on 01/27/20 in TXSD Page 1 of 3



                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF TEXAS
                                MCALLEN DIVISION

UNITED STATES OF AMERICA                             §
                                                     §
VS.                                                  §      CR. NO. 7:19-CR-02341
                                                     §
BRENDA FUENTES                                       §

                                   DEFENDANT’S
                                   “UNOPPOSED”
                           MOTION FOR CONTINUANCE OF
                         PRE-TRIAL & JURY SELECTION DATES

TO THE HONORABLE JUDGE OF SAID COURT:

       NOW COMES BRENDA FUENTES, defendant in the above entitled and numbered

cause, by and through her attorney RUDY MORENO, and respectfully moves the Court to reset

the Pre-Trial and Jury Selection dates in this cause and would show the Court as follows:

                                                I.

       This case is presently set for Pre-Trial on February 3, 2020 at 2:00 p.m., and Jury

Selection on February 6, 2020, at 9:00 a.m., before this Honorable Court.

                                               II.

       Defendant’s counsel is respectfully requesting a continuance of the pre-trial and jury

selection dates. The undersign counsel is commencing a felony trial in the 389th District Court of

Hidalgo Count on January 28, 2020 (State of Texas vs. Leonel Adame; Docket Number: CR-

0408-18-H; Charge(s): Intoxication Manslaughter w/ a Vehicle). Trial is expected to last two

(2) weeks.

       Moreover, undersign counsel will need addition time (after trial is completed) to review

the Government’s plea offer with Defendant.
      Case 7:19-cr-02341 Document 20 Filed on 01/27/20 in TXSD Page 2 of 3



                                                III.

       AUSA Amy Lynn Greenbaum is “Unopposed” to the Court granting Defendant’s request.

                                                IV.

       This Motion is not made for purposes of delay but only so that justice may be done and to

provide defendant the effective assistance of counsel.

       WHEREFORE, PREMISES CONSIDERED, Defendant prays unto the Court this

Motion for Continuance be granted and the present Pre-trial and Jury Selection dates be re-set as

respectfully requested.

                                              Respectfully Submitted,

                                              /S/RUDY MORENO
                                              RUDY MORENO
                                              State Bar No. 24102807
                                              Federal I.D. No. 3102324

                                              LAW OFFICES OF RUDY MORENO
                                              5526 North 10th Street
                                              McAllen, Texas 78504
                                              (956) 682-9477 Telephone
                                              (956) 682-0223 Facsimile

                                  CERTIFICATE OF SERVICE

       I hereby certify that on this the 27th day of January, 2020, I filed a Motion

to Continue the Pre-Trial and Trial dates with the Clerk of the Court & provided a copy

of such filing to all counsel of record.

                                              /S/RUDY MORENO
                                              RUDY MORENO
    Case 7:19-cr-02341 Document 20 Filed on 01/27/20 in TXSD Page 3 of 3




                          CERTIFICATE OF CONFERENCE

      I hereby certify that I have spoken with the AUSA Amy Lynn Greenbaum in reference to

Defendant BRENDA FUENTES’ Motion for Continuance.


                                         /S/RUDY MORENO
                                         RUDY MORENO
